Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141666                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WILLIAM LUBANSKI,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 141666
                                                                   COA: 291106
                                                                   Macomb CC: 2007-001197-NH
  NLC, INC., d/b/a LENCO, DETROIT
  AUTOBODY EQUIPMENT, INC., CEBOTECH,
  INC., and TECNA, S.P.A.,
              Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
           0321                                                               Clerk